Bell, Chief Judge.
Defendant was convicted of entering an automobile with intent to commit a theft. Held:
1. A police officer testified that following his arrest, the defendant stated that he would object to having his fingerprints compared with those obtained at the crime scene. No objection was made at trial to this testimony. Hence, error, if any, was waived. Smith v. State, 142 Ga. App. 406 (236 SE2d 107).
2. The enumeration of error pertaining to the court’s charge on reasonable doubt has no merit.
3. The evidence authorized the conviction.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.